

116 SRES 366 IS: Supporting the goals and ideals of Red Ribbon Week during the period of October 23 through October 31, 2019.
U.S. Senate
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 366IN THE SENATE OF THE UNITED STATESOctober 21, 2019Mr. Cornyn (for himself, Mrs. Feinstein, Mr. Risch, and Mrs. Capito) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the goals and ideals of Red Ribbon Week during the period of October 23 through October
			 31, 2019.
	
 Whereas the National Family Partnership started the Red Ribbon Campaign in 1988— (1)to preserve the memory of Enrique Kiki Camarena, a special agent of the Drug Enforcement Administration who—
 (A)served the Drug Enforcement Administration for 11 years; and (B)was murdered in the line of duty in 1985 while engaged in the battle against illicit drugs;
 (2)to commemorate the service of Special Agent Camarena to the Drug Enforcement Administration and the people of the United States; and
 (3)to further the cause for which Special Agent Camarena gave his life; Whereas the Red Ribbon Campaign is the most longstanding drug prevention program in the United States, bringing drug awareness to millions of people in the United States each year;
 Whereas Red Ribbon Week is celebrated every year during the period of October 23 through October 31 by—
 (1)State Governors and attorneys general; (2)the National Family Partnership;
 (3)parent-teacher associations; (4)Boys and Girls Clubs of America;
 (5)the Young Marines; (6)the Drug Enforcement Administration; and
 (7)hundreds of other organizations throughout the United States; Whereas the objective of Red Ribbon Week is to promote the creation of drug-free communities through drug prevention efforts, education programs, parental involvement, and community-wide support;
 Whereas, according to the 2018 National Drug Threat Assessment, drug poisoning deaths are the leading cause of injury death in the United States, outnumbering deaths by firearms, motor vehicle crashes, suicide, and homicide;
 Whereas approximately 69,000 people died from drug overdoses in the United States in 2018; Whereas reducing the demand for controlled substances would—
 (1)curtail lethal addictions and overdoses; and (2)reduce the violence associated with drug trafficking;
 Whereas, although public awareness of illicit drug use is increasing, emerging drug threats and growing epidemics continue to demand attention;
 Whereas a majority of teenagers abusing prescription drugs get those drugs from family, friends, and the home medicine cabinet;
 Whereas the Drug Enforcement Administration hosts a National Take Back Day twice a year, on the last Saturdays of October and April, for the public to safely dispose of unused or expired prescription drugs that can lead to accidental poisoning, overdose, or abuse;
 Whereas the number of people reporting heroin use during the past 12 months doubled between 2002 and 2018, from 404,000 to 808,000;
 Whereas, according to the Centers for Disease Control and Prevention, the number of deaths attributable to methamphetamine has risen every year since 2008 to a high of approximately 12,815 in 2018;
 Whereas cocaine availability and use in the United States continued to rise between 2016 and 2018, with total deaths attributable to cocaine exceeding 14,600 in 2018, the highest recorded total in the 21st century;
 Whereas fentanyl and the analogues of fentanyl have been devastating communities and families at an unprecedented rate, claiming more than 32,000 lives in 2018;
 Whereas the presence of fentanyl poses hazards to police officers and law enforcement agents; and Whereas parents, young people, schools, businesses, law enforcement agencies, religious institutions and faith-based organizations, service organizations, senior citizens, medical and military personnel, sports teams, and individuals throughout the United States will demonstrate their commitment to healthy, productive, and drug-free lifestyles by wearing and displaying red ribbons during the week-long celebration of Red Ribbon Week: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of Red Ribbon Week during the period of October 23 through October 31, 2019;
 (2)encourages the people of the United States to wear and display red ribbons during Red Ribbon Week to symbolize their commitment to healthy, drug-free lifestyles;
 (3)encourages children, teens, and other individuals to choose to live drug-free lives; and (4)encourages the people of the United States—
 (A)to promote the creation of drug-free communities; and (B)to participate in drug prevention activities to show support for healthy, productive, and drug-free lifestyles.